Order in so far as it denies defendant’s motion for a bill of particulars in respect to items numbered 2 and 3 of the notice of motion reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted in respect to those items. The particulars are to be furnished within ten days from the entry of the order herein. The particulars demanded do not come within the purview of Loeb v. Loeb (240 App. Div. 912) or Chavias v. Turner (194 id. 882). Lazansky, P. J., Young and Hagarty, JJ., concur; Carswell and Scudder, JJ., dissent and vote to affirm.